United States Court of Appeals
                       For the First Circuit


No. 14-1670

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                 ÁNGEL L. COTTO-NEGRÓN, a/k/a Quija,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                  Selya and Lipez, Circuit Judges.


     Tina Schneider on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Juan Carlos Reyes-Ramos, Assistant United States
Attorney, on brief for appellee.



                           January 9, 2017
             LIPEZ, Circuit Judge.    Appellant Ángel Cotto-Negrón pled

guilty to one count of committing a Hobbs Act robbery in violation

of 18 U.S.C. § 1951(a) and was sentenced to a prison term of 120

months. On appeal, he challenges his sentence as both procedurally

and substantively unreasonable.            We agree that the sentence was

procedurally    unreasonable    because      it   was   premised    on   factual

findings that are not supported by any evidence in the record.

Accordingly, we vacate the sentence and remand the case for

resentencing.

                                      I.

             In setting forth the facts of this case, we draw upon

the stipulated facts in the plea agreements of Cotto-Negrón and

his co-defendants and their respective presentence investigation

reports ("PSRs").

             In December 2010, Cotto-Negrón and a number of co-

defendants met several times to plan a robbery of a Kmart store

located at San Patricio Plaza in Guaynabo, Puerto Rico.                       On

December 31, Cotto-Negrón, along with William Zambrana-Sierra,

Analdi   Tanco-Moreno,    and   one   other       co-defendant,     drove    with

accomplice     Edgar   Velazquez-Fontanez         to    the   Kmart,     dropping

Velazquez-Fontanez off to execute the robbery.                     There is no

evidence in the record indicating which of the co-defendants was

the driver of the car.      Velazquez-Fontanez entered the store and

hid in the sporting goods section until the store closed.                     He


                                  - 2 -
announced to two night crew employees that the store was being

robbed and then struck one of the employees with the butt of a

firearm, causing bleeding and a laceration to the victim's head.

Velazquez-Fontanez next tied up the employees and began stealing

merchandise.   After more employees arrived at the Kmart in the

morning, Velazquez-Fontanez forced the manager to open the store

safe, and he took the money inside.      He exited the store with the

merchandise and cash, exceeding $50,000 in total value.        At that

point the same group of accomplices arrived back at the Kmart,

picked up Velazquez-Fontanez, and drove off.

           In September 2013, a grand jury issued a five-count

indictment related to the robbery of two Kmart stores, including

the Kmart at San Patricio Plaza.      Cotto-Negrón, Zambrana-Sierra,

and Tanco-Moreno were charged under count one, conspiracy to commit

robbery, and count three, robbing the Kmart at San Patricio Plaza,

both in violation of the Hobbs Act, 18 U.S.C. § 1951(a).           They

were not charged under any other counts in the indictment.

           All three agreed to plead guilty to count three in

exchange for dismissal of the conspiracy count.         Each of their

plea agreements incorporated identical stipulated facts regarding

their illegal activity, and the PSRs of Cotto-Negrón and Zambrana-

Sierra   likewise   contained   an   identical   recitation   of   facts




                                 - 3 -
describing the San Patricio robbery and their respective roles in

the crime.1

            As part of their respective plea agreements, Cotto-

Negrón, Zambrana-Sierra, and Tanco-Moreno each agreed with the

government to a recommended Sentencing Guidelines calculation at

a total offense level of 26.2       Zambrana-Sierra and Tanco-Moreno

were both sentenced in accordance with their agreements at the low

end of the Guidelines range consistent with their respective

criminal histories.

            Cotto-Negrón   was   sentenced   one   day   after   Zambrana-

Sierra.   As with the other two defendants, the court accepted the

calculation recommended in his plea agreement -- but with one

addition.     Citing a recommendation by the probation office in

Cotto-Negrón's PSR, the court announced at the sentencing hearing

that it was including a two-level Guidelines enhancement because




     1 Tanco-Moreno's PSR is not a part of the record in this case,
but we have no reason to believe that the facts concerning the San
Patricio robbery in Tanco-Moreno's PSR are any different from those
described in Cotto-Negrón's or Zambrana-Sierra's PSRs.
     2 Each defendant agreed to the same recommended Guidelines
calculation: A base offense level of twenty, see U.S.S.G.
§ 2B3.1(a); five additional levels for the brandishing or
possession of a firearm, see U.S.S.G. § 2B3.1(b)(2)(C); two
additional levels for the physical restraint of a victim, see
U.S.S.G. § 2B3.1(b)(4)(B); two additional levels because the value
of   the   loss   was   greater   than   $50,000,   see   U.S.S.G.
§ 2B3.1(b)(7)(C); and the subtraction of three levels for
acceptance of responsibility, see U.S.S.G. § 3E1.1.


                                  - 4 -
a victim had sustained a bodily injury.3          The resulting total

offense level for Cotto-Negrón was thus 28.

          Cotto-Negrón's lawyer objected to the application of the

bodily injury enhancement because the court had not imposed it on

the two other co-defendants.    The following colloquy then ensued:

          COURT: Don't talk about yesterday's sentence,
          because the individual in that case did not
          drive anybody to the Kmart, nor picked up any
          victims in the Kmart.        It's completely
          different. It's not the same.

          DEFENSE COUNSEL:   As I understand it, Your
          Honor, they're in the same situation.

          COURT:   No.   No.    They are not in the same
          situation.

          DEFENSE COUNSEL: Your Honor, the statement of
          facts is the same.

          COURT: No, they are not the same.         They are
          not the same by any means.

          * * *

          COURT:     Have you read       the     PS[R]   from
          yesterday's defendant?

          DEFENSE COUNSEL:     No, Your Honor.

          COURT:   So how do you know it's the same?

          DEFENSE COUNSEL:    Because, Your Honor, the
          level of participation, during the process of
          gathering information from the case, they were


     3 Guidelines § 2B3.1(b)(3) provides: "If any victim sustained
bodily injury, increase the offense level according to the
seriousness of the injury[.]" A bodily injury that does not amount
to serious, permanent, or life-threatening bodily injury is
assigned an increase of two levels. Id. § 2B3.1(b)(3)(C).


                                 - 5 -
in the same exact position as to level of
participation.

COURT:   They are not in the same level of
participation.

* * *

DEFENSE COUNSEL: I'm just saying, Your Honor,
here in the PSR, definitely going to the
argument of what we understand is the
disparity between one defendant and the other,
it says that they dropped him off, and they
will return to Kmart the next day. So if we
have a defendant that did not receive the
enhancement that Mr. Cotto is getting, and the
participation is the same, there is an issue.

COURT: Your client took the robbers that were
going to stay inside the store to the store,
and picked them up the next day.

DEFENSE COUNSEL:   I understand that.

COURT:   The other gentleman did not do that.

DEFENSE COUNSEL: But, Your Honor, his name is
right there in the facts.

COURT: He may be there, but that's not what
happened.

DEFENSE COUNSEL: Well, the information that
we have is they're in the same position, Your
Honor.

COURT:   That's not what happened.

DEFENSE COUNSEL:   And that's our argument.

COURT: Completely different case. . . .




                     - 6 -
The court then sentenced Cotto-Negrón to a prison term of 120

months,   near      the   high    end       of    the     Guidelines    range   for   his

applicable criminal history category and total offense level.4

             Cotto-Negrón timely appealed, arguing that his sentence

was procedurally unreasonable because the court relied on clearly

erroneous facts, and substantively unreasonable because the court

applied the two-level enhancement to him when it declined to apply

it to his two identically culpable co-defendants.

                                              II.

             When     examining         a     district        court's    discretionary

sentencing    decisions,         our    review       is    "limited     to   determining

whether they are 'reasonable.'"                   United States v. Ayala-Vazquez,

751 F.3d 1, 29 (1st Cir. 2014) (quoting Gall v. United States, 552
U.S. 38, 46 (2007)).        This review is a bifurcated process in which

we first determine whether the sentence imposed is procedurally

reasonable before turning to its substantive reasonableness.                          Id.

             When    examining         the       procedural    reasonableness      of   a

sentence, "we review factual findings for clear error; arguments

that the sentencing court erred in interpreting or applying the

guidelines de novo; and judgment calls for abuse of discretion

simpliciter."       United States v. Leahy, 668 F.3d 18, 21 (1st Cir.



     4Cotto-Negrón was in Criminal History Category III. Combined
with a total offense level of 28, that category results in a
sentencing range of 97-121 months of imprisonment.


                                             - 7 -
2012) (citations omitted).      Significant procedural errors include

"failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen sentence -- including an explanation for any deviation from

the Guidelines range."     Ayala-Vazquez, 751 F.3d at 29 (alterations

in original) (quoting Gall, 552 U.S. at 51).

                                     III.

           Cotto-Negrón's      procedural     unreasonableness      argument

focuses on the district court's decision to impose a two-level

enhancement to his offense level under U.S.S.G. § 2B3.1(b)(3)(A).

That guideline provides for a two-level increase "[i]f any victim

sustained bodily injury" during the course of a robbery.              Cotto-

Negrón does not contest that a victim of the crime suffered a

bodily injury.    To the contrary, the injury is acknowledged both

in his plea agreement and in his PSR.          Instead, he focuses on the

facts cited by the district court to justify application of the

enhancement in his sentencing but not in the sentencing of co-

defendants Zambrana-Sierra and Tanco-Moreno.

           Cotto-Negrón's attorney argued at the sentencing hearing

that the enhancement should not be imposed on his client because

the   district   court   did   not    apply   it   the   previous   day   when

sentencing Zambrana-Sierra.          The district court admonished him,


                                     - 8 -
stating that Zambrana-Sierra was less culpable because, unlike

Cotto-Negrón, he "did not drive anybody to the Kmart, nor picked

up any victims in the Kmart" and that "[i]t's completely different.

It's not the same."       When Cotto-Negrón's attorney attempted to

point out to the district court that the co-defendants' plea

agreements described identical factual circumstances, the court

responded "No. No.    They are not in the same situation."   The judge

asserted on the record no fewer than eight times that Cotto-

Negrón's role in the crime was factually distinct from Zambrana-

Sierra's.5

             We find no basis in the record for the court's conclusion

that Cotto-Negrón played a role in the Kmart robbery different

from that of Zambrana-Sierra and Tanco-Moreno.        All three plea

agreements and at least two of the PSRs (i.e., Cotto-Negrón's and

Zambrana-Sierra's), see supra note 1, reported the exact same facts

about the robbery and depicted identical roles for each defendant.

The district court cited no evidence in the record showing, for

example, that Cotto-Negrón was the driver of the vehicle that



     5 The district court also implied that Cotto-Negrón's attorney
was wrong to compare his client's criminal culpability to Zambrana-
Sierra's culpability because Cotto-Negrón's attorney was not privy
to Zambrana-Sierra's PSR and could not know if the factual
circumstances were the same for both defendants. For purposes of
this appeal, we granted Cotto-Negrón's attorney access to the
relevant portions of Zambrana-Sierra's PSR and note that both
defendants' PSRs indeed contain identical language regarding their
respective roles in the San Patricio robbery.


                                 - 9 -
dropped Velazquez-Fontanez at the Kmart.             We find no such evidence

in the record, either.      The court thus clearly erred in ascribing

a different level of culpability to Cotto-Negrón on the basis of

his role in the offense.

            Cotto-Negrón argues before us that because his sentence

hinged   upon   clearly     erroneous       facts,     it   was    procedurally

unreasonable and cannot stand. In response, the government insists

that even if there are no factual differences between Cotto-

Negrón's culpability and that of his two co-defendants, his claimed

entitlement to resentencing is foreclosed by our decision in United

States v. Kneeland, 148 F.3d 6 (1st Cir. 1998).               In Kneeland, the

defendant challenged the application of a Guidelines enhancement

for his role as an organizer in a mail fraud and money laundering

scheme, arguing that he was no more culpable than a co-defendant

who did not receive the role enhancement.             Id. at 16.    Although we

noted circumstantial differences between Kneeland, who received

the enhancement, and the co-defendant who did not, we also offered

the following observation:         "Even if we were to assume that [the

co-defendant's]    role    in   the       [crime]    was    commensurate   with

Kneeland's, this argument, without more, would not provide a basis

for overturning the enhancement."          Id.    The government argues that

because it is undisputed that the victim at the San Patricio Kmart

sustained   a   bodily    injury    and    that     Cotto-Negrón's   guideline

sentencing range was calculated accurately, he is no different


                                    - 10 -
from the defendant in Kneeland, and that case requires us to affirm

his sentence.

          The government, however, has misapplied the holding of

Kneeland to the facts of this case.    There, the defendant asserted

that a role enhancement was inapplicable based on the facts of the

crime.   Here, the question is not whether the enhancement is

factually supportable, but whether it was procedurally reasonable

to apply the enhancement -- and hence impose a sentence -- based

on the district court's clearly erroneous assumption that Cotto-

Negrón was more culpable than his co-defendants.   Well established

precedent instructs that it was not.     Even if the district court

could have applied the enhancement to Cotto-Negrón despite its

decision not to apply it to his co-defendants, a matter on which

we take no view, it may not justify that difference based upon

clearly erroneous facts.     See Ayala-Vazquez, 751 F.3d at 29

(holding that "selecting a sentence based on clearly erroneous

facts" constitutes a "significant procedural error" (quoting Gall,
552 U.S. at 51)); see also United States v. Rodriguez-Melendez,

828 F.3d 35, 40 (1st Cir. 2006) ("To protect the fairness and

integrity of the sentencing process, the district court should

impose a sentence . . . based on a correct view of the facts.").

          In sum, the district court committed a clear error when

it insisted without factual support that Cotto-Negrón was more

culpable in the commission of the San Patricio Kmart robbery than


                              - 11 -
co-defendants Zambrana-Sierra and Tanco-Moreno.   Hence, we vacate

Cotto-Negrón's procedurally unreasonable sentence and remand the

case for resentencing.   We express no view as to the appropriate

sentence or Guidelines calculation on remand.6

          So ordered




     6 In light of this disposition, we do not address and intimate
no   view   on   appellant's   argument    concerning   substantive
unreasonableness.


                              - 12 -